96-1149 Fuller v. Zavaras

Attachment not available electronically.
                   UNITED STATES COURT OF APPEALS
Filed 12/19/96
                                 TENTH CIRCUIT
                              _____________________

 STEVEN M. TULLER, a/k/a STEVEN
 MICHAEL TULLER,

      Plaintiff-Appellant,
                                                            No. 96-1149
 v.                                                     (D.C. No. 94-N-1304)
                                                           (D. Colorado)
 ARISTEDES W. ZAVARAS, DONICE NEAL,
 GARY WATKINS, LORRAINE DIAZ,
 EVELYN FISH, ROBERT D. MILLER, Dr.,

      Defendants-Appellees.
                          _____________________

                             ORDER AND JUDGMENT *
                              _____________________

Before BRORBY, EBEL and HENRY, Circuit Judges.
                      _____________________



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.


                                        -2-
ordered submitted without oral argument.



         Mr. Tuller is a state inmate and pro se litigant. The district court granted

an adverse summary judgment and allowed Mr. Tuller to appeal in forma

pauperis. We affirm the summary judgment granted by the district court. 1



         Mr. Tuller commenced this civil rights action against several prison

officials. Defendants moved for summary judgment with supporting evidentiary

materials. In a ten-page recommendation, the magistrate judge recommended the

motion be granted. The district court reviewed the recommendation de novo and

granted the motion. Attached hereto is a copy of the recommendation and the

order.



         Mr. Tuller appeals the order of the trial court and asserts: (1) He is "locked

up in administrative segregation and has no ability to investigate the facts"; and

(2) the trial court did not give Mr. Tuller an opportunity "to submit his motion

and brief in opposition to defendants various motions for summary judgment."




       The district court's judgment was entered April 8, 1996; the Notice of
         1

Appeal was filed April 12, 1996.


                                            -3-
      The record on appeal does not support Mr. Tuller. In fact, it shows the

contrary.



      The judgment of the district court is AFFIRMED for substantially the

same reasons set forth in the magistrate judge's recommendations and the district

court's order.

                                      Entered for the Court:

                                      WADE BRORBY
                                      United States Circuit Judge




                                        -4-